Order unanimously affirmed, without costs. Memorandum: In declaring the rights of the parties in this case, it is sufficient to hold only that neither the collective bargaining agreement nor any applicable statute requires the defendant to bear the expense of employee fringe benefits on behalf of plaintiff while he is on leave of absence from his employment to serve as business agent for the public employee union which bargains with defendant. (Appeal from order of Onondaga Supreme Court—summary judgment.) Present—Marsh, P. J., Moule, Dillon, Schnepp and Witmer, JJ.